Citation Nr: 1540661	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-06 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.

4. Entitlement to service connection for the residuals of an eye injury.

5. Entitlement to service connection for the residuals of a post injury to the left fifth finger. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1961 to June 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran's appeal was previously remanded by the Board in October 2014.  

The Veteran was scheduled for a video-conference Board Hearing on October 8, 2014.  The Veteran failed to appear for the hearing.  Accordingly, the Veteran's request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704(d) (2015).

In an August 2015 rating decision, the Veteran was granted service connection for a cervical strain.  Therefore, the issue of service connection for that disability has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

In August 2015, the Veteran's representative submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder; entitlement to service connection for the residuals of an eye injury; and entitlement to service connection for the residuals of a post injury to the left fifth finger are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The probative evidence does not show that a respiratory disorder, include COPD, is causally or etiologically related to the Veteran's military service.

2.  The probative evidence does not show that a bilateral foot disorder is causally or etiologically related to the Veteran's military service


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a respiratory disorder, to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for establishing entitlement to service connection a bilateral foot disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2014).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

A letter sent to the Veteran in October 2006, advised the Veteran with what information or evidence is necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The October 2006 VCAA letter was sent prior to the rating decision in May 2008.  Therefore, VA fulfilled its duty to notify. 

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The Board acknowledges that VA has not afforded the Veteran with a VA examination for his bilateral foot claim.  However, the Board finds that an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  Although there is a current diagnosis of a bilateral foot disorder, the post-service treatment records from September 2006 indicate that the Veteran was not first diagnosed or treated for any symptoms of a foot disorder until approximately seven years after his discharge.  Additionally, as will be explained below, the record before the Board does not indicate that the Veteran has alleged, or that the record evidence shows, the incurrence of any injury or illness to his feet during service.  Nor does the record before the Board indicate that any presently existing disorder of the feet had a causal connection or was associated with the Veteran's active military service.  Hence, the Board determines that an examination is not needed because the Veteran has not made a sufficient showing to entitle him a medical examination concerning his claim of service connection for a bilateral foot disorder.  Simply stated, the referral for an examination or to obtain a medical opinion on this discrete matter of service connection under the circumstances presented here would be an unnecessary act.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).

The prior remand instructions were substantially complied with for the Veteran's claims.  The October 2014 Board remand instructions stated that Social Security Administration (SSA) records be associated with the record, and that an examination be given for the Veteran's claim for a respiratory disorder, asserted as COPD.  In January 2015 the SSA National Records Center responded to VA that the Veteran did not have medical records with SSA.  Thus, further attempts for these records would be futile.  38 C.F.R. § 3.159 (c)(2).  In March 2015 the Veteran underwent a respiratory condition Disability Benefits Questionnaire (DBQ).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The March 2015 DBQ is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Legal Criteria Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, which are manifested to a compensable degree within one year of discharge from active duty, shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Bilateral Feet

The Veteran contends that his bilateral foot disability is related to his service, yet fails to offer a specific contention as to what event in-service caused his bilateral foot disability.  No complaint, diagnosis or treatment to his feet is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of any mention of a foot disability is in September 2006 when seeking VA medical care, the Veteran stated that he had foot lesions starting in 1969 which he sought medical care for.  VA podiatry consult records also show that the Veteran stated in October 2014 that he had heel pain for a period of two to three months prior.

The service treatment records show no complaints or findings related to a foot injury, and there is also no medical evidence of arthritis within the one year presumptive period after service.  Thus, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran asserts that his bilateral foot disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), diagnosing plantar fasciitis, or any other related musculoskeletal disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis and etiology opinion for a musculoskeletal disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his plantar fasciitis or any other foot or heel disorder is due to his service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his foot disorder is not competent medical evidence, as such requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed plantar fasciitis, or any other foot or heel disorder and his active duty service.  The evidence is against a finding that any bilateral foot disorder is related to service.

In summary, the record evidence establishes that the Veteran manifested a bilateral foot disorder, including plantar fascitis, many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between any presently existing bilateral foot disorder and the Veteran's period of service.  Accordingly, service connection for any bilateral foot disorder is not warranted on any basis. 

Respiratory Disorder

At the Veteran's March 2015 respiratory conditions DBQ, the Veteran was diagnosed with COPD, fulfilling the first element of service connection.  The Veteran at his March 2015 respiratory conditions DBQ alleged that his COPD was caused by an in-service chest cold from 1962.  The Veteran's service treatment records show that the Veteran had a chest cold in-service in January 1962.  Thus, the Veteran also fulfills the second element for service connection as he suffered an in-service illness.

Notably, however, the most probative evidence regarding whether any respiratory disorder, including COPD, is related to the Veteran's service, is the opinion from the March 2015 VA respiratory conditions DBQ.  

That is, although the Board readily acknowledges that the Veteran is competent to report his in-service chest cold, there is no indication that he is competent to etiologically link a singular chest cold to his COPD or any other respiratory disorder.  COPD is not a simple medical condition, capable of lay observation, and lay diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Furthermore, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating respiratory disorders, given the clinical testing and review that is required.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board places more weight on the VA examiner's opinion.  The examiner reviewed the claims file, performed an in-person examination, reviewed X-rays from 2008, pulmonary function testing from March 2015, and provided an etiology opinion supported by rationale.  The examiner acknowledged the Veteran's contention that his chest cold in-service in 1962 was the cause of his COPD, noted the Veteran's diagnosis of COPD in 2007, and specifically determined that the chest cold in-service is unrelated to the Veteran's diagnosis of COPD.  The examiner noted that the Veteran was a smoker since age 11, and determined that the Veteran's COPD was caused by his many years of smoking, and was less likely as not related to his military service, or chest cold in-service.  

The medical opinion provided by the March 2015 VA examiner contained not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Board notes that the examiner was succinct in his rationale, the opinion was well reasoned, and clearly identified the Veteran's etiology for COPD.  The examiner also discussed the Veteran's lay assertions in his analysis and therefore complied with Dalton v. Nicholson, 21 Vet. App. 23 (2007).  For these reasons, the Board finds that the VA examiner's opinion is of great probative value.  The Veteran's contention that the cause of this COPD was an in-service chest cold, is not sufficient to outweigh the medical examiner's opinion.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011). 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim of service connection for a respiratory disorder, to include COPD, the doctrine is not for application. See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a respiratory disorder, to include COPD, is denied.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining issues on appeal, in order to afford the Veteran every possible consideration.  

The AOJ should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c)  (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Acquired Psychiatric Disorder

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board (or the Court) is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The October 2014 Board remand specifically requested that the Veteran be scheduled for an examination to determine whether any acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder, is related to the Veteran's service.  The Veteran, however, was not scheduled for an examination and remand is thus required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Eye

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In the present case, the Board notes that the record contains a March 2015 eye conditions DBQ.  The October 2014 Board remand requested that the examiner determine the nature of any presently existing eye disorder that the Veteran now has, by providing medical guidance as to whether the "proper classification" of any such disorder is either (1) a "defect or abnormality" of congenital, developmental, or familial origin; (2) a "disease process" of congenital, developmental or familial origin; or, (3) an "acquired" disorder.  The Board remand also requested the examiner to provide medical information and an etiology opinion specific to the proper classification of each eye disorder currently diagnosed.  However, the March 2015 examination report does not contain a discussion as to the "proper classification" of any eye condition, including pseudophakia, amblyopia, and retinal detachment, nor does it provide medical guidance concerning the etiology of any such eye condition based on its proper classification.  Thus, the March 2015 eye conditions DBQ is incomplete and a supplemental etiology opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board notes that while the examiner determined that the Veteran's retinal detachment and cataract development occurred many years after service, and was deemed not related to service, the examiner provided no rationale that opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning).  Thus, a supplemental opinion explaining the rationale for this medical conclusion is necessary.

Left Fifth Finger

In May 2010 the Veteran's left fifth finger was examined.  A nexus opinion was not sought at the examination.  The Veteran contends his left fifth finger disorder is from an injury he sustained while working on a hydro-engine in-service.  Specifically, the Veteran maintained in statements received in June 2010 that he was working on a hydro-engine and that he dropped a pulley, which slipped out of his hands and caused a major deep injury to his left hand.  The Veteran's service treatment records show that in September 1961 he presented with a symptom of redness to his left hand fifth finger.  The Veteran elaborated in June 2010 that he was bleeding in-service, and that he had stiches sewn to his finger.  The Veteran stated that he still has a visible scar and pain to his finger from this injury.  Thus, under the circumstances, the Board finds that the requirements for obtaining a VA nexus opinion are satisfied.  38 C.F.R. § 3.159(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Schedule a VA examination to determine the etiology of any presently existing psychiatric disorder that the Veteran now has.

The examiner is requested to review all of the evidence of record and offer an opinion regarding the following:

a).  Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?
   
If the answer is "yes," is it at least as likely as not (50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner is asked to consider and discuss the stressor statements made by the Veteran, including his alleged account of seeing a fellow sailor killed by a propeller of an aircraft.

b) Does the Veteran meet the diagnostic criteria for a mental disorder other than PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  In making this assessment the examiner is asked to consider and discuss the VA mental health records, which indicate a diagnosis of a depressive disorder and an anxiety disorder.  

If the answer is "yes," is at least a likely as not that (50 percent or greater probability) any non-PTSD psychiatric disorder, to specifically include depressive disorder and anxiety disorder, was manifested in service, or is otherwise medically related to service.  In making this assessment, the examiner should consider and discuss the stressor statements made by the Veteran, including his alleged account of seeing a fellow sailor killed by a propeller of an aircraft.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that applies to this case, including any use of medical literature, which may reasonably explain the medical guidance in the study of this case.

3.  Request an addendum opinion from the same VA examiner who conducted the March 2015 eye conditions DBQ (or, if unavailable, from appropriately qualified medical professional).  If the VA examiner determines that it is necessary, the AOJ should schedule the Veteran for a VA eye conditions DBQ to determine the nature and etiology of his currently diagnosed eye disabilities.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

The examiner is requested to review all of the evidence of record and offer an opinion regarding the following:

a) Please opine as to whether any eye condition that the Veteran now has, including pseudophakia, amblyopia, and retinal detachment, is a congenital disease, a congenital defect, or an acquired disorder.

The examiner is advised that for purposes of VA compensation, a "congenital defect" is defined as a condition that is more or less stationary in nature, whereas a "congenital disease" is defined as a condition capable of improving or deteriorating.

b)  If any eye condition is classified as a "congenital defect," did such a defect, which was subject to the Veteran's symptoms of soreness in the right eye and amblyopia in the right eye in August 1961 and symptoms of burning in both eyes in September 1961, result in any additional disability?  If yes, please describe the resultant disability? 

c) If any eye condition is classified as a "congenital disease," did such a disease first manifest itself during service, based on the notations contained in the service treatment records, which show (1) that the Veteran complained of right eye soreness and had amblyopia in the right eye on August 23, 1961, and (2) that the Veteran complained of burning in both eyes in September 1961?

d) If any eye condition is classified as a "congenital disease," but it did not first manifest itself during service, the examiner is asked to address the following questions: 

Did such a disease exist prior the Veteran's entry into service?  If yes, did this disease progress at an abnormally high rate during service, based on the notations contained in the service treatment records, which show (1) that the Veteran complained of right eye soreness and had amblyopia in the right eye on August 23, 1961, and (2) that the Veteran complained of burning in both eyes in September 1961?

e) If any eye condition is classified as an "acquired disorder," was this disorder caused by, the result of, or medically related to any disease or injury noted during service?  In making this assessment, the examiner should consider and discuss the notations contained in the service treatment records, which show (1) that the Veteran complained of right eye soreness and had amblyopia in the right eye on August 23, 1961, and (2) that the Veteran complained of burning in both eyes in September 1961.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, to include any reference or use of medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  Request an addendum opinion from the same VA examiner who conducted the May 2010 VA examination of the hand and fingers (or, if unavailable, from appropriately qualified medical professional).  If the VA examiner determines that it is necessary, the AOJ should schedule the Veteran for a VA finger DBQ to determine the nature and etiology of his currently diagnosed left fifth finger disability.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 


The examiner is requested to review all of the evidence of record and offer an opinion regarding the following:

a) Based on the medical evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has a presently existing disorder of the left fifth finger?  If yes, please describe the disorder.

b) For each disorder of the left fifth finger that is diagnosed, was this disorder caused by, the result of, or medically related to any disease or injury noted in service, based the service treatment records that show the Veteran presented with symptoms of redness to his fifth finger of his left hand in September 1961?  In making this assessment, the examiner is asked to consider and discuss whether any current pathology involving the left hand and/or left fifth finger is consistent with the Veteran's description (in June 2010) of the type of left fifth finger injury he purports to have sustained in service.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply in this case, to include the use of medical literature, which may reasonably explain the medical guidance in the study of this case.

5.  Thereafter, AOJ should re-adjudicate the issue remaining on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


